—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered August 5, 1999, convicting defendant, upon his plea of guilty, of two counts of murder in the second degree, and sentencing him to concurrent terms of 15 years to life, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied. The alleged post-plea promise by law enforcement officials that, in return for his continued cooperation, defendant would be permitted to withdraw his plea and to replead to a lesser charge is not entitled to judicial recognition since it was never placed on the record or approved by the court (see, People v Huertas, 85 NY2d 898; People v Curdgel, 83 NY2d 862; People v Hill, 254 AD2d 726, lv denied 92 NY2d 1050). Moreover, defendant received the lower end of the sentence range that had been promised to him, conditioned on his cooperation, and the purported post-plea promise of even further leniency could not have affected the voluntariness of the plea (People v Muncey, 214 AD2d 432, lv denied 86 NY2d 783). We have considered and rejected defendant’s remaining arguments. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Friedman, JJ.